--------------------------------------------------------------------------------


EXHIBIT 10.2


SECOND AMENDMENT TO AMENDED AND RESTATED PRIVATE LABEL
CREDIT CARD PROGRAM AGREEMENT


This Second Amendment to Amended and Restated Private Label Credit Card Program
Agreement ("Second Amendment") is entered into as of this 24th day of May, 2006
("Effective Date") by and among Stage Stores, Inc., a Nevada corporation ("Stage
Stores"), and Specialty Retailers (TX) LP, a Texas limited partnership
("Specialty Retailers"), with their principal offices at 10201 Main Street,
Houston, Texas 77025 and hereinafter collectively referred to as "Stage", and
World Financial Network National Bank, a national banking association with its
principal offices at 800 Tech Center Drive, Gahanna, Ohio 43230 ("Bank"). Stage
Stores, Specialty Retailers and Bank are collectively referred to in this Second
Amendment as the "Parties".


R E C I T A L S :


WHEREAS, Stage and Bank entered into an Amended and Restated Private Label
Credit Card Program Agreement dated as of March 5, 2004, as amended by that
Student Program Addendum effective June 1, 2004, that Amendment to Private Label
Credit Card Program Agreement dated December 21, 2005 and that No Credit File
Program Addendum dated March 10, 2006 (collectively, the "Agreement") pursuant
to which Bank issues private label credit cards, which allows Customers of Stage
to purchase goods and/or services from Stage; and


WHEREAS, Bank and Stage now desire to amend the Program Agreement to update the
confidentiality provisions under Section 10.17 to conform with Applicable Law,
and to address those certain credit card accounts (and the receivables related
thereto) owned by Specialty Retailers as a result of the merger of B.C. Moore &
Sons, Incorporated, a North Carolina corporation, into Specialty Retailers on
February 27, 2006 (the "Moore's Accounts") to be purchased by Bank pursuant to
that certain Credit Card Portfolio Purchase and Sale Agreement entered into by
the parties as of May 24, 2006 (the "Moore's Accounts Purchase Agreement") and
to provide for Bank to issue new Credit Cards and Accounts under the name of
Peebles.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereto agree as follows:


1.
Definitions; References. Each term used herein which is not defined herein shall
have the meaning assigned to such term in the Agreement. Each reference to
"hereof", "hereunder", "herein" and "hereby" and each other similar reference
and each reference to "this Agreement" and each other similar reference
contained in the Agreement shall from and after the date hereof refer to the
Agreement amended hereby.



2.
Section 1.1 Certain Definitions. Section 1.1 of the Agreement is amended to
include the following definitions:



"Cardholder Information" shall collectively mean all personally identifiable
information about a Cardholder (i) received by or on behalf of Bank in
connection with the Cardholder's Application for use of a Credit Card or Account
or (ii) otherwise obtained by or on behalf of Bank for inclusion in its database
of Cardholder information, including all Charge Transaction Data and experience
information collected by or on behalf of Bank with regard to each purchase.
 

--------------------------------------------------------------------------------



"Charge Transaction Data" shall mean the Transaction Record.
 
"Consumer Personal Information" shall mean that non-public personal information
regarding Applicants, Customers, and Cardholders, including but not limited to
certain Cardholder Information and Consumer Information, Account information,
consumer reports, and information derived from consumer reports, that is subject
to protection from publication under Applicable Law.


"Customer Information" shall mean (i) all information (including personally
identifiable information regarding a Customer) obtained by (or on behalf of)
Stage or any of its Affiliates at any time (including prior to the date hereof)
in connection with a Customer making a Purchase on an Account (regardless of
whether such information is also Cardholder Data) or a purchase not on an
Account, as well as (ii) other Customer related information collected by Stage
independent of bank and set forth in Stage's records.


3.
Section 2.8 Ownership of Accounts and Mailing Lists. Section 2.8 of the
Agreement shall be deleted in its entirety and replaced with the following:



"Section 2.8 Ownership of Customer Information, Cardholder Information and
Consumer Personal Information.


(a)    Customer Information shall be the sole and exclusive property of Stage.
During the Term of this Agreement, Stage, in its discretion, may provide Bank
with Customer Information reasonably requested by Bank, subject to Applicable
Law, and Bank shall only use such Customer Information for purposes of
solicitation of such Customers to become Cardholders and in connection with the
administration of the Plan in accordance with the terms of this Agreement.


(b)    Bank shall provide to Stage (i) weekly one (1) master file extract in FTP
form containing the information set forth on Schedule 2.8 to this Agreement to
the extent such information is available to Bank and (ii) subject to Applicable
Law, any other information reasonably agreed to by Stage and Bank. Bank will
maintain a Cardholder database ("Database") comprised of information necessary
to support private label credit marketing programs and analysis related thereto,
such as purchase tracking and credit program promotional response, segmentation,
selection and list generation for cardholder statement messaging, incentives,
insertions and credit-related direct mail, new Cardholder messaging via welcome
kits, card reissue programs, and zero balance statements. Bank will provide to
Stage various Database elements as mutually agreed and one general data refresh
per week of added, changed, or deleted Database elements made available to Bank
after the prior weekly refresh. Bank shall also provide Stage's Stores with the
ability to look up, through Stage's Stores point of sale or other equipment, an
Account number by Cardholder telephone number, as permitted by and in accordance
with Bank's security policies and Applicable Law. Stage and Stage's Stores may
use the Account and Cardholder Information provided by Bank solely in connection
with maintaining and administering the Accounts and for the purpose of marketing
the Goods and/or Services to the Cardholders, as permitted by and in accordance
with Applicable Law. Stage shall keep Cardholder Information confidential and
shall not sell, lease, transfer or disclose Cardholder Information to any third
party without the disclosing party's prior written consent.

2

--------------------------------------------------------------------------------



(c)    Cardholder Information shall be the sole and exclusive property of Bank
during and after the Term of this Agreement unless the Accounts are purchased by
Stage pursuant to Section 9; provided, that during the Term of this Agreement
Bank shall use such Cardholder Information only in connection with the Plan and
for internal purposes such as portfolio analyses, setting policies and
procedures, collections, sale of charged off Accounts and benchmarking and in
accordance with this Agreement and Applicable Law.


(d)    Consumer Personal Information that is not Customer Information or
Cardholder Information shall be the sole and exclusive property of bank or
Stage, as the case may be, to the extent such party obtained the Consumer
Personal Information independently from the other.


(e)    Stage and Bank acknowledge that the Customer Information owned by Stage
under Section 2.8(a), the Cardholder Information owned by Bank under section
2.8(c), and the Consumer Personal Information owned by Bank and Stage,
respectively, under section 2.8(d), may be the same or duplicative."


4.
Section 10.17 Confidentiality. Section 10.17 of the Agreement is deleted in its
entirety and replaced with the following:



"Section 10.17 Confidentiality and Security Control.


(a)    Except as specifically provided in this Section 10.17, neither party
shall disclose any Consumer Personal Information or Confidential Information
(defined below) which it learns as a result of negotiating or implementing this
Agreement. "Confidential Information" shall mean information not of a public
nature concerning the business or properties of the other party including,
without limitation, the terms and conditions of this Agreement, sales volumes,
test results, and results of marketing programs, Plan reports generated by Bank,
trade secrets, business and financial information, source codes, business
methods, procedures, know-how and other information of every kind that relates
to the business of either party. However, this Section 10.17 shall not restrict
a party with respect to use or disclosure of Consumer Personal Information or
Confidential Information which such party owns. The Parties may also disclose
Consumer Personal Information or Confidential Information to the extent
disclosure is required by Applicable Law, or to the extent disclosure is both
permitted by Applicable Law and either necessary for the performance of the
disclosing party's obligation under this Agreement and/or agreed to in writing
by the other party; provided that: (i) prior to disclosing any such information
to any third party, the disclosing party shall give notice to the other party of
the nature of such disclosure and of the fact that such disclosure will be made;
and (ii) prior to filing a copy of this Agreement with any governmental
authority or agency, the filing party will consult with the other party with
respect to such filing and shall redact such portions of this Agreement which
the other party requests be redacted, unless, in the filing party's reasonable
judgment based on the advice of its counsel (which advice shall have been
discussed with counsel to the other party), the filing party concludes that such
request is inconsistent with the filing party's obligations under Applicable
Law. Neither party shall acquire any property or other right, claim or interest,
including any patent right or copyright interest, in any of the systems,
procedures, processes, equipment, computer programs and/or information of the
other by virtue of this Agreement. Neither party shall use the other party's
name for advertising or promotional purposes without such other party's written
consent.

3

--------------------------------------------------------------------------------



(b)    The obligations of this Section 10.17 shall not apply to any Consumer
Personal Information or Confidential Information:


(i)     which is generally known to the trade or to the public at the time of
such disclosure; or


(ii)    which becomes generally known to the trade or the public subsequent to
the time of such disclosure; provided, however, that such general knowledge is
not the result of a disclosure in violation of this Section 10.17; or


(iii)   which is obtained by a party from a source other than the other party,
without breach of this Agreement or any other obligation of confidentiality or
secrecy owed to such other party or any other person or organization; or


(iv)   which is independently conceived and developed by the disclosing party
and proven by the disclosing party through tangible evidence not to have been
developed as a result of a disclosure of information to the disclosing party, or
any other person or organization which has entered into a confidential
arrangement with the non-disclosing party.


(c)    If any disclosure is made pursuant to the provisions of this Section to
any Affiliate or third party, the disclosing party shall be responsible for
ensuring that such disclosure complies with Applicable Law and that such
Affiliate or third party keeps all such information in confidence and that any
third party executes a confidentiality agreement provided by the non-disclosing
party. Each party covenants that at all times it shall have in place procedures
designed to assure that each of its employees who is given access to the other
party's Consumer Personal Information or Confidential Information shall protect
the privacy of such information. Each party acknowledges that any breach of the
confidentiality provisions of this Agreement by it will result in irreparable
damage to the other party and therefore in addition to any other remedy that may
be afforded by law any breach or threatened breach of the confidentiality
provisions of this Agreement may be prohibited by restraining order, injunction
or other equitable remedies of any court. The provisions of this Section will
survive termination or expiration of this Agreement.


(d)    Each party shall establish commercially reasonable controls to ensure the
confidentiality of Consumer Personal Information and Confidential Information
and to ensure that Consumer Personal Information and Confidential Information is
not disclosed contrary to the provisions of this Agreement or any applicable
privacy, security or other laws, rules and regulations. Without limiting the
foregoing, each party shall implement such physical and other security measures
as are necessary to (i) ensure the security and confidentiality of Consumer
Personal Information and Confidential Information, (ii) protect against any
threats or hazards to the security and integrity of Consumer Personal
Information and Confidential Information, (iii) protect against any unauthorized
access to or use of Consumer Personal Information and Confidential Information,
and (iv) properly dispose of Consumer Personal Information as required under
Applicable Law. Stage shall immediately notify Bank in the event it believes, or
has reason to believe, that either a confidentiality or security breach, or any
other unauthorized intrusion, has occurred with respect to Bank's Cardholder
Information or Consumer Personal Information. Stage shall estimate the
intrusion's affect on Bank and shall specify the corrective action taken by it.

4

--------------------------------------------------------------------------------



(e)    Upon termination of this Agreement, unless Stage purchases the Accounts
from Bank pursuant to Section 9.5, but without infringing on Stage's rights as
to Customer Information and Stage's Consumer Personal Information, Stage shall
take appropriate measures to destroy or remove from its systems (i) Cardholder
Information and (ii) Bank's Consumer Personal Information, including without
limitation any and all records regarding Cardholders whether in paper,
electronic, or other form, that is maintained or otherwise possessed by or on
behalf of Stage, including a compilation of such records. Regardless of whether
Stage purchases the Accounts from Bank pursuant to Section 9.5, Stage shall
continue to own, and shall not be required to destroy, Customer Information or
Stage's Consumer Personal Information."


5.
Section 12: Addition of the Moore's Accounts to the Plan. The following
provisions shall be added as Section 12:



"12.1 Definitions. (a) "Moore's Accounts" shall mean those certain credit card
accounts (and the receivables related thereto) owned by Stage as a result of the
merger of B.C. Moore & Sons, Incorporated into Specialty Retailers on February
27, 2006, which were subsequently purchased by Bank pursuant to the Moore's
Accounts Purchase Agreement.
 

 
(b)
As of the Effective Date of this Second Amendment, Moore's Accounts shall be
deemed to be Peebles Accounts as defined and used in this Agreement, except (i)
the Moore's Accounts shall not be considered Peebles Accounts as relates to any
matter, event or calculation that pre-dates the Effective Date of this Second
Amendment, and (ii) the Moore's Accounts shall be excluded from the yield
calculations set forth in Section 11 of this Agreement for the April 2006-March
31, 2007 period.




 
(c)
"Moore's Accounts Purchase Agreement" shall mean that certain Credit Card
Portfolio Purchase and Sale Agreement entered into by Bank and Stage as of May
24, 2006.




 
(d)
"Conversion Date" shall mean the date on which the Moore's Accounts are
converted from Stage's system to Bank's system.



12.2  Initial Issuance of Moore's Accounts as Peebles Accounts. (a) After Bank's
purchase of the Moore's Accounts and under a schedule agreed to by the Parties,
Bank shall conduct an initial credit card issuance of those certain Moore's
Accounts (now converted into Peebles Accounts), at Bank's expense, and including
any Moore's Account that at the time of such Account's purchase by Bank, (i) is
active and/or has been used to make a purchase within the twenty-four (24) month
period prior to the Conversion Date and new Accounts opened in the last twelve
(12) month period and not yet activated, and (ii) is in good standing and has
utility.

5

--------------------------------------------------------------------------------




12.3  Moore's Accounts/Stores Promotional Funds. For the twelve (12) month
period following the Conversion Date, Bank shall contribute up to one hundred
thousand dollars ($100,000) towards agreed upon marketing and promotion expenses
associated with the Peebles Accounts and/or Stage that were formerly Moore's
Accounts and Moore's stores, respectively, as set forth in Schedule 2.5(b)(1) to
this Agreement. All of such funds shall be referred to herein as the "Moore's
Accounts/Stores Promotional Funds." If expenses for which the Moore's
Accounts/Stores Promotional Funds are made available are not incurred in the
aforementioned twelve (12) month period, such funds will not roll over to any
future time period and shall not have any cash value. Stage shall pay all
marketing and promotion expenses directly as they are incurred, and shall send
Bank an invoice for the aggregate amount of the expenditures mutually agreed
upon by the Parties together with copies of paid invoices or other supporting
documentation reasonably satisfactory to Bank for such expenses. Bank shall then
reimburse Stage, within thirty (30) days of receipt of the invoice and other
supporting documentation, until Bank's maximum contribution amount of $100,000
for the aforementioned twelve (12) month period has been met.


6.
Governing Law.  This Second Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio.



7.
Counterparts; Effectiveness. This Second Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all of such counterparts shall together constitute one and the
same instrument. The provisions included in this Second Amendment shall be
effective as of the Effective Date set forth in the first paragraph of this
Second Amendment.



8.
Entire Agreement. As hereby amended and supplemented, the Agreement shall remain
in full force and effect.





(Signature block on next page.)

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
by their duly authorized officers as of the Effective Date.


WORLD FINANCIAL NETWORK
 
STAGE STORES, INC.
NATIONAL BANK
               
By:
/s/ Daniel T. Groomes
 
By:
/s/ Richard E. Stasyszen
Name:
Daniel T. Groomes
 
Name:
Richard E. Stasyszen
Title:
President
 
Title:
Senior Vice President-Finance and Controller
               
SPECIALTY RETAILERS (TX) LP, a Texas Limited partnership
               
By: SRI General Partner LLC, a Nevada limited liability company, its General
Partner
                         
By:
/s/ Richard E. Stasyszen
     
Name:
Richard E. Stasyszen
     
Title:
Manager


 
7

--------------------------------------------------------------------------------
